Appeal from a judgment of the County Court of Schenectady County, rendered March 23, 1976, convicting defendant, upon his plea of guilty, of the crime of attempted robbery in the third degree. We find no merit in defendant’s contentions that his plea of guilty was not voluntarily made. A review of the proceedings in which the defendant entered his guilty plea indicates that the trial court carefully inquired as to the voluntariness of the plea. Defendant clearly indicated his understanding of the effect of his plea and the sentence he would receive. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.